Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-11, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (20180348948).


    PNG
    media_image1.png
    502
    483
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    349
    406
    media_image2.png
    Greyscale

Regarding claim 1, Lee teaches an display panel (fig. 1: 100), comprising: 
a light-emitting layer (fig. 1: 130; par. 32); 
a first insulation layer (fig. 1: 120), disposed on the light-emitting layer; 
a first metal layer (fig. 4: 441c-444c; fig. 5: 501), disposed on the first insulation layer;
a second insulation layer (fig. 5:521), disposed on the first insulation layer and covering the first metal layer; 
a second metal layer (fig. 5: 523a and 523b), disposed on the second insulation layer, 
wherein the first metal layer comprises a bridge layer (fig. 5: 501) and a first floating pattern (fig. 4: 441c-444c; pare. 54), the bridge layer and the first floating pattern are insulated from each other (please see fig. 5 above), the second metal layer comprises a driving electrode (please see fig. 5 above which shows these separate portions) and a sensing electrode (please see fig. 5 above which shows these separate portions), the driving electrode and the sensing electrode are disposed in a same layer (please see fig. 5 above which shows these separate portions in the same layer), and the driving electrode is electrically connected to the sensing electrode via the bridge layer (please see fig. 5 above which shows these separate portions); and 
a via structure (fig. 5: v1 and v2), wherein the bridge layer is connected to the driving electrode and the sensing electrode by the via structure (please see fig. 5 above which shows these separate portions).
Regarding claim 2, Lee teaches an display panel as claimed in claim 1, wherein the driving electrode arranged as a convex-concave structure corresponds to the sensing electrode arranged as a convex-concave structure at an interaction area where the driving electrode and the sensing electrode intersect (please see fig. 4 and 5 shows these structural arrangements, the electrode have concentric portions).
Regarding claim 6, Lee teaches an display panel as claimed in claim 1, wherein the driving electrode or the sensing electrode comprises a touch electrode (fig. 2: TE) with a grid structure and a second floating pattern with the grid structure (please see fig. 2, 4 and 5), and the touch electrode and the second floating pattern are insulated from each other (please see fig. 2, 4 and 5).
Regarding claim 7, Lee teaches an display panel as claimed in claim 6, wherein the grid structure comprises shapes of diamond, circle, or triangle (please see fig. 2, 4 and 5).
Regarding claim 8, Lee teaches an display panel as claimed in claim 6, wherein the second floating pattern is disposed on an area corresponding to the bridge layer (please see fig. 2, 4 and 5).
Regarding claim 9, Lee teaches an display panel as claimed in claim 6, wherein a projection of the first floating pattern overlap with a projection of the second floating pattern corresponding to the first floating pattern on the first metal layer (please see fig. 2, 4 and 5).

Regarding claim 10, Lee teaches an display panel, comprising: 
a light-emitting layer  (fig. 1: 130; par. 32); 
a first insulation layer (fig. 1: 120), disposed on the light-emitting layer; 
a first metal layer (fig. 4: 441c-444c; fig. 5: 501), disposed on the first insulation layer; 
a second insulation layer ((fig. 5:521), disposed on the first insulation layer and covering the first metal layer; and 
a second metal layer (fig. 5: 523a and 523b), disposed on the second insulation layer; 
wherein the first metal layer comprises a bridge layer (fig. 5: 501) and a first floating pattern (fig. 4: 441c-444c; par. 54), the bridge layer and the first floating pattern are insulated from each other (please see fig. 5 above), the second metal layer comprises a driving electrode (please see fig. 5 above which shows these separate portions) and a sensing electrode (please see fig. 5 above which shows these separate portions), the driving electrode and the sensing electrode are disposed in a same layer (please see fig. 5 above which shows these separate portions in the same layer), and the driving electrode is electrically connected to the sensing electrode via the bridge layer (please see fig. 5 above which shows these separate portions).
Regarding claim 11, Lee teaches an display panel as claimed in claim 10, wherein the driving electrode arranged as a convex-concave structure corresponds to the sensing electrode arranged as a convex-concave structure at an interaction area where the driving electrode and the sensing electrode intersect (please see fig. 4 and 5 shows these structural arrangements, the electrode have concentric portions).
Regarding claim 15, Lee teaches an display panel as claimed in claim 10, wherein the driving electrode or the sensing electrode comprises a touch electrode (fig. 2: TE) with a grid structure and a second floating pattern with the grid structure (please see fig. 2, 4 and 5), and the touch electrode and the second floating pattern are insulated from each other (please see fig. 2, 4 and 5).
Regarding claim 16, Lee teaches an display panel as claimed in claim 15, wherein the grid structure comprises shapes of diamond, circle, or triangle (please see fig. 2, 4 and 5).
Regarding claim 17, Lee teaches an display panel as claimed in claim 15, wherein the second floating pattern is disposed on an area corresponding to the bridge layer (please see fig. 2, 4 and 5).
Regarding claim 18, Lee teaches an display panel as claimed in claim 15, wherein a projection of the first floating pattern overlap with a projection of the second floating pattern corresponding to the first floating pattern on the first metal layer (please see fig. 2, 4 and 5).

Regarding claim 19, Lee teaches an display device, comprising: 
a light-emitting layer (fig. 1: 130; par. 32); 
a first insulation layer (fig. 1: 120), disposed on the light-emitting layer; 
a first metal layer (fig. 4: 441c-444c; fig. 5: 501), disposed on the first insulation layer; 
a second insulation layer (fig. 5:521), disposed on the first insulation layer and covering the first metal layer; and 
a second metal layer (fig. 5: 523a and 523b), disposed on the second insulation layer; 
wherein the first metal layer comprises a bridge layer (fig. 5: 501) and a first floating pattern (fig. 4: 441c-444c; par. 54), the bridge layer and the first floating pattern are insulated from each other (please see fig. 5 above), the second metal layer comprises a driving electrode (please see fig. 5 above which shows these separate portions) and a sensing electrode (please see fig. 5 above which shows these separate portions), the driving electrode and the sensing electrode are disposed in a same layer, (please see fig. 5 above which shows these separate portions in the same layer) and the driving electrode is electrically connected to the sensing electrode via the bridge layer (please see fig. 5 above which shows these separate portions).
Regarding claim 20, Lee teaches an display device as claimed in claim 19, wherein the driving electrode arranged as a convex-concave structure corresponds to the sensing electrode arranged as a convex-concave structure at an interaction area where the driving electrode and the sensing electrode intersect (please see fig. 4 and 5 shows these structural arrangements, the electrode have concentric portions).

Allowable Subject Matter
Claims 3-5, which depends on claim 2, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12 and 13, which depends on claim 11, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 is objected to based on its dependency on claim 13.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALEB E HENRY/Primary Examiner, Art Unit 2894